            Case 2:19-cv-01366-MPK Document 50 Filed 08/19/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ALEXANDER RHODES,                                :    CIVIL DIVISION
                                                  :
                 Plaintiff,                       :
                                                  :    Civil Action No.: 2:19-cv-01366
        v.                                        :
                                                  :
 NICOLE PRAUSE and LIBEROS LLC,                   :
                                                  :
                 Defendants.                      :
                                                  :
                                                  :
                                                  :    JURY TRIAL DEMANDED




                SUGGESTION OF BANKRUPTCY AND NOTICE OF STAY

       AND NOW COME THE DEFENDANT, Nicole Prause, Ph.D. (“Dr. Prause”) hereinafter

referred to as “Debtor,” by and through her undersigned counsel, and files the within Suggestion

of Bankruptcy and Notice of Stay, and, in support thereof, respectfully state as follows.


       1.       On August 18, 2020, Debtor filed her Voluntary Petition under Chapter 7 of the

United States Bankruptcy Code in the United States Bankruptcy Court for the Central District of

California, Case No. 2:20-bk-17525-NB (hereinafter, the “Voluntary Petition”).


       2.       Pursuant to Section 362 of the Bankruptcy Code, the filing of the Petition

operates as a stay of the following:

                a.      The commencement or continuation, including the issuance or employment
                        of process, of a judicial, administrative, or other proceeding against the
                        Debtor that was or could have been commenced before the commencement
                        of the case under this title, or to recover a claim against the Debtor that arose
                        before the commencement of the case under this title;

                b.      The enforcement, against the Debtor or against property of the estate, of a
                        judgment obtained before the commencement of the case under this title;
             Case 2:19-cv-01366-MPK Document 50 Filed 08/19/20 Page 2 of 4




                 c.   Any act to obtain possession of property of the estate or property from the
                      estate;

                      d. Any act to create, perfect, or enforce any lien against property of the estate;

                 e.   Any act to create, perfect, or enforce against property of the Debtor any
                      lien to the extent that such lien secures a claim that arose before the
                      commencement of the case under this Title, except to the extent provided in
                      Section 362(b);

                 f.   Any act to collect assets, or recover a claim against the Debtor that arose
                      before the commencement of the case under this title;

                 g.   The set off of any debt owing to the Debtor that arose before the
                      commencement of the case under this Title against any claim against the
                      Debtor; and

                 h.   The commencement or continuation of a proceeding before the United
                      States Tax Court concerning the Debtor.

        3.       As a result of the operation of the automatic stay, all parties are stayed from any

further continuation of these proceedings until such time as the Bankruptcy Court may order

otherwise.

        4.       Attached hereto and incorporated herein for all purposes as Exhibit “A” is a copy


of the proof of the bankruptcy filing, dated August 18, 2020, which further confirms the above

stated facts.


        5.       This case should be stayed in its entirety, as to all defendants, as Liberos LLC is a

single-member LLC with Dr. Prause as the only member.


        WHEREFORE, Dr. Prause respectfully requests that this Court take notice of the

Bankruptcy Stay and that all further action on this matter be stayed, and to grant such other and

further relief in favor of Defendants to which they may be justly entitled.
Case 2:19-cv-01366-MPK Document 50 Filed 08/19/20 Page 3 of 4




                           Respectfully submitted,

                           CIPRIANI & WERNER, P.C.

                     BY:   /s/ William B. Pentecost, Jr.
                           William B. Pentecost, Jr., Esq.
                           Pa. I.D. No. 78054
                           650 Washington Road, Suite 700
                           Pittsburgh, PA 15228
                           (412) 536-2500
                           wpentecost@c-wlaw.com
                           Counsel for Defendants, Nicole Prause and
                           Liberos LLC
         Case 2:19-cv-01366-MPK Document 50 Filed 08/19/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that the foregoing Suggestion of Bankruptcy

and Notice of Stay was served via the U.S. District Court’s electronic noticing system on August

18, 2020, and via electronic mail postage pre-paid, on August 18, 2020, upon the following

counsel of record:



                            Via Email: astebbins@minclaw.com
                                  Andrew Stebbins, Esq.
                                        Mine LLC
                                200 Park Avenue, Suite 200
                                Orange Village, OH 44122
                                  (Counsel for Plaintiff)

                        Via Email: alicia@stanleyschmittlaw.com
                        Alicia Schmitt, Esq. Stanley & Schmitt PC
                                 2424 Craftmont Avenue
                                  Pittsburgh, PA 15205
                                  (Counsel for Plaintiff)




                                                             /s/ William B. Pentecost. Jr.
                                                             William B. Pentecost, Jr., Esq.
                                                             Counsel for Defendants
